Citation Nr: 0121304	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-23 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to the payment of the proceeds of the veteran's 
National Service Life Insurance (NSLI) policy.  


REPRESENTATION

Appellants represented by:	Unrepresented

Appellee represented by:	Janie Lindamood, Attorney




WITNESSES AT HEARING ON APPEAL

The appellants



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March to May 1945.  He 
died in August 1997.  

Each of the appellants is a child of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 determination by the 
ROIC that denied the appellants' claim for payment of the 
proceeds of the veteran's NSLI policy.  

In March 2001, the appellants testified at a hearing before 
the undersigned Member of the Board at the Regional Office in 
Winston-Salem, North Carolina.  

The veteran's son, the appellee, was not present at the 
hearing, but his attorney did present a statement at the 
proceeding in March 2001.  



FINDINGS OF FACT

1.  At the time of his death in August 1997, the veteran had 
in force an NSLI policy in the face amount of $10,000 that 
with additions and a settlement dividend had grown to the 
total cash amount of $44,916.10.  

2.  At the time of the veteran's death, his spouse was still 
alive; thus the appellants, as contingent beneficiaries under 
the original policy, would not have been entitled to the 
proceeds.  

3.  At the time of the veteran's death, the most recent VA 
Form 29-336, Designation of Beneficiary Government Life 
Insurance, had been executed by him on May 10, 1989; the 
veteran's son, the appellee had been designated as the sole 
principal beneficiary of all proceeds of the NSLI policy.  

4.  The veteran is not shown to have lacked the requisite 
testamentary capacity to change the beneficiary of his NSLI 
policy on May 10, 1989.  






CONCLUSION OF LAW

The appellants are not entitled to the proceeds from the 
veteran's NSLI policy.  38 U.S.C.A. § 1917 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.355, 8.19 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The appellants seek recognition as the proper beneficiaries 
of the proceeds of the veteran's NSLI policy.  

They contend that the change of beneficiary executed by the 
veteran on May 10, 1989, was invalid because the veteran 
lacked testamentary capacity at the time of the change.  

The veteran died in August 1997.  It is significant to note 
in this regard that the veteran's spouse was still living at 
the time of his death.  

In the present case, the veteran applied for and obtained an 
NSLI policy in the face amount of $10,000 in March 1945.  He 
named his then-current wife as the principal beneficiary and 
any of his children as the contingent beneficiaries.  

On a VA Form 29-336, Designation of Beneficiary and Optional 
Settlement, executed on May 10, 1989, the veteran then 
designated his son, the appellee, as the principal 
beneficiary and his grandchildren, as contingent 
beneficiaries.  

The execution of the designation was witnessed by Mark S. 
Dugger, attorney.  

In a November 1997 letter, Mr. Dugger stated as follows:

I was not related to [the veteran] nor 
the beneficiary [the appellee], . . .  I 
do not remember specifically who asked me 
to witness the change of beneficiary but 
I would say that [the appellee] did so.  

To the best of my recollection, [the 
veteran] signed the change of beneficiary 
in my office.  In fact it looks like the 
beneficiary form was typed at our office 
because the type of print looks like the 
type we used at that time, but I am not 
sure.  

While I do not specifically remember [the 
veteran], I can say that it has been my 
policy to question each person 
individually to see if they understand 
what they are signing.  I use the same 
procedure when people come in to make 
wills.  I ask them questions to see if 
they understand what they are doing and 
determine their reasons.  If anyone is 
with them I ask them to step outside in 
the waiting room and I talk to the person 
in private to make sure no one is 
pressuring them.

I looked to see if I had made any notes 
regarding [the veteran] but I could not 
find any.  We also notarize deeds and 
other instruments in our office and I 
have been a notary since 1983.  It is 
very difficult to remember each and every 
item I witness but I can say that I 
always witness each and every person sign 
their name in my presence and I would 
have done the same with [the veteran].  

In a November 1997 letter, the appellee's daughter stated:

I remember my grandfather, [the veteran], 
from the time I was a young child.  We 
went to visit him as often as possible in 
the VA Center and after I was older, my 
grandfather came to live with my father. 
. . .  [I]n all of those years, aside 
from my father and our family, no other 
family members, aunts or uncles, or my 
grandmother whom I love dearly, ever 
visited or took any interest in my 
grandfather.  Unfortunately, I cannot 
remember even so much as my grandmother 
sending him a card or gift at Christmas, 
and would always dismiss the conversation 
should he be referenced in any manner.  I 
visit her now and it is clear to see that 
she is very old and not in peak mental 
state, and that all of her affairs have 
been taken over by her sons and 
daughters.  It is sad that suddenly, 
based on an insurance policy, they have 
decided that they were close to him.  

In a January 1998 letter, an attorney reported that he had 
reviewed all of the papers involving the veteran.  He stated 
the following:

It is clear to me, from these papers, 
that [the veteran] was incompetent from 
1945 until his death in 1997.  I am not a 
medical expert, but perhaps an expert 
should review these records.  

The change of beneficiary on or about May 
10, 1989, is obviously invalid.  The 
doctors and the family have stated that, 
the veteran did not talk, but was able to 
sign his name, and would sign his name 
when requested.  I can understand that a 
busy attorney would have prepared papers 
and accepted the signature of [the 
veteran], if he was not aware of his 
history.  

In a February 1998 statement, the Sheriff of the County where 
the veteran lived indicated that in 1990 and 1991, he had 
visited the appellee several times.  He noted that the 
veteran was living with the appellee at the time and that, at 
no time, did he notice any physical or mental problem with 
the veteran.  

The appellants submitted a February 1993 VA medical report 
showing that the veteran had been in the VA domiciliary since 
August 1989.  Indeed, the medical evidence of record in this 
case is quite voluminous.  The veteran's separation 
examination report shows a diagnosis of constitutional 
psychopathic state, schizoid personality.  In 1948, the 
veteran underwent a prefrontal lobotomy.  The veteran was 
hospitalized or resided at VA domiciliaries or in contract 
nursing homes for the majority of his life, during which he 
carried a diagnosis of chronic schizophrenia, 
undifferentiated type and status post lobotomy.  

In April 1987, the veteran was discharged from the VA 
domiciliary in Mountain Home, Tennessee.  The discharge 
summary indicates that he was competent, and no follow-up 
treatment was planned.  

The next medical report was a July 1989 VA outpatient 
psychiatry report that indicates that the veteran was brought 
in for domiciliary screening.  The veteran and his son, 
presumably the appellee, had reported that the son's wife had 
recently left and that the son was no longer able to care for 
him.  The son reported that the veteran had been mildly upset 
by the loss of his cook but that the veteran continued to do 
housework with the exception of cooking.  The veteran and son 
confirmed that there was no active psychosis, suicidal 
ideation or bizarre behaviors.  

The VA examiner noted that the veteran's behavior was notable 
for pleasant cooperativeness, good eye contact and ability to 
remain seated quietly.  His mood was described as minimally 
depressed.  His affect was blunted, but he was stable and 
grossly appropriate to conversation.  He was oriented to 
person, place and time and understood the situation grossly.  

The veteran was able to recall five of five digits and the 
doctor's name after 10 minutes without hints or prompting.  
His thoughts were coherent, goal-directed and logical without 
flights of ideas, ideas of reference or looseness of 
association.  The diagnosis was that of paranoid or 
undifferentiated schizophrenia by history.  

In March 2001, the appellants testified at a hearing before 
the undersigned Member of the Board.  The appellants 
contended, in essence, that the veteran lacked testamentary 
capacity in May 1989, when he designated the appellee as the 
principal beneficiary of his insurance policy.  

The appellants also submitted evidence during the hearing.  
In a February 2001 letter from the husband of one appellant, 
it was noted that he had first met the veteran in the late 
1960's.  He stated that, in the 30 years that he knew the 
veteran, he had never heard him make a statement that made 
any sense.  

In a February 2001 letter, the son of another appellant 
described spending the Christmas holiday in 1989 with the 
family and the veteran who, he reported, was unable to 
recognize his own children and wife.  

In a February 2001 letter, a physician indicated that he had 
reviewed part of the veteran's VA medical records.  He 
reported that the veteran had initially been admitted in 
November 1945 for "constitutional psychopathic state, 
schizoid personality."  He noted that the veteran underwent 
an anterior lobotomy in 1948.  The physician opined that, 
while he was not a psychologist, it was clear from the record 
that the veteran was in "no state to manage his own business 
affairs or make personal judgments."  

The appellants also submitted copies of documents describing 
testamentary capacity and lobotomies.  There was no 
discussion of "testamentary capacity" as defined by VA 
regulations.  

In statements dated from February to December 1999, the 
appellee's ex-wife, neighbor and two other acquaintances 
stated that they knew the veteran and had visited with him 
from 1988 to 1990.  They reported that the veteran was in his 
right mind at that time and described him as being friendly, 
nice and courteous.  There was no suggestion of any mental 
health problems.  


Analysis

Initially, the Board notes that, at the time of the veteran's 
death, his spouse was still living.  Indeed, as she was the 
sole principal beneficiary in the initial designation, and 
the appellants and appellee were only listed as being 
contingent beneficiaries.  

Therefore, if, as the appellants contend, the veteran lacked 
testamentary capacity at the time of the second designation 
of beneficiary, it would appear that the appellants still 
would not have been entitled to the insurance proceeds.  
Thus, it would also appear that the appellants do not have 
standing to pursue this appeal. 

In any event, for discussion purposes, the Board notes that 
Congress has provided that a veteran has the right to name 
any person as beneficiary of his NSLI policy, and the right, 
subject to certain regulatory criteria, to change the 
beneficiary without the consent or knowledge of the prior 
beneficiary.  38 U.S.C.A. § 1917.  

The regulatory criteria specify that a beneficiary 
designation must be made by notice in writing, signed by the 
insured, and forwarded to VA.  38 C.F.R. § 8.19 (renumbered 
from 38 C.F.R. § 8.22 effective February 15, 2000); 65 Fed. 
Reg. 7436-37 (2000)).  

Initially, the Board notes that no evidence has been 
presented to suggest that the signature on the May 10, 1989, 
designation of beneficiary form is not that of the veteran.  
Consequently, the Board concludes that execution of the VA 
form represented the veteran's intention at the time, and his 
sending the form to VA represented an overt act done to 
effectuate his intention.  See Hammack v. Hammack, 359 F.2d 
844 (5th Cir. 1966); Young v. Derwinski, 2 Vet. App. 59 
(1992).  

Having found the requisite intent to act on the part of the 
veteran, the Board must also examine whether he had 
testamentary capacity at the time he signed the change of 
beneficiary form.  

Under applicable criteria, testamentary capacity is that 
degree of mental capacity necessary to enable a person to 
perform a testamentary act.  This, in general, requires that 
the testator reasonably comprehend the nature and 
significance of his act, that is, the subject and extent of 
his disposition, recognition of the object of his bounty, and 
appreciation of the consequence of his act, uninfluenced by 
any material delusion as to the property or persons involved.  
38 C.F.R. § 3.355(a).  

Due consideration must be given to all facts of record, with 
emphasis being placed on those facts bearing upon the mental 
condition of the testator (insured) at the time or nearest 
time he executed the designation or change.  In this 
connection, consideration must be given to lay as well as 
medical evidence.  38 C.F.R. § 3.55(b).  

Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess temporary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general rebuttable 
presumption that every testator possesses testamentary 
capacity.  Therefore, reasonable doubts are to be resolved in 
favor of testamentary capacity.  38 C.F.R. § 3.355(c).  

As noted hereinabove, there is a general, but rebuttable 
presumption that every testator possesses testamentary 
capacity.  In this case, other than statements of the 
appellants and two of their children, no direct evidence 
relating to the events surrounding the actual change of 
beneficiary has been presented to establish that the veteran 
lacked mental capacity at that time so as to rebut the 
presumption.  

Indeed, the submitted physician's statement does not conclude 
that the veteran was without testamentary capacity in 1989.  
Further, the opinion of the attorney also does not discuss 
any of the contemporaneous evidence from 1989.  

The Board finds persuasive the July 1989 VA psychiatric 
record as well as the statements from the County Sheriff and 
other acquaintances of the veteran related directly to the 
period of time from 1988 to 1990.  In addition, the April 
1987 domiciliary discharge summary revealed no evidence of a 
lack of testamentary capacity.  The Board also finds very 
persuasive the statement from Mark Dugger who witnessed the 
change of beneficiary in 1989.  Based on this evidence, it is 
clear that the veteran had the requisite testamentary 
capacity to change the beneficiary of his insurance proceeds.  

Moreover, there is no direct evidence in record to suggest 
that the veteran was, at the time of execution of the 
beneficiary change, under duress or the undue influence of 
another person, including the appellee.  

The appellants have submitted lay evidence regarding the 
veteran's mental health, primarily in the form of testimony 
and anecdotal evidence.  The evidence, however, does not tend 
to show that the veteran's mental capacity deteriorated to 
the point that he could not comprehend the significance of 
his act when he changed the beneficiary.  Although he no 
doubt experienced mental difficulties, the greater weight of 
the evidence shows that he understood the nature and 
consequences of his act to change NSLI policy beneficiary.  

Given the presumption in favor of testamentary capacity, and 
the evidence that supports a finding that the veteran did not 
lack such capacity, the Board finds in favor of testamentary 
capacity.  

In this regard, the Board notes that 38 U.S.C.A. § 1971(a) 
and 38 C.F.R. § 8.19, the statute and regulation governing 
NSLI policies, give the veteran the right to change the 
beneficiary of an NSLI policy at any time, with or without 
the knowledge or consent of any present or prior beneficiary.  
In this case, the veteran executed the change in beneficiary 
and did so with requisite testamentary capacity.  Thus, the 
veteran's son, the appellee, is entitled as the last-named 
beneficiary to receive the proceeds of the insurance policy.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

It is determined that the new law does not preclude the Board 
from proceeding to a decision in this case.  This is so 
because the requirements of the new law have been met by the 
RO.  By the Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC) furnished the appellants, the RO 
has notified them of the information and evidence necessary 
to substantiate their claim.  In addition, they have been 
afforded an opportunity to appear at a hearing before the 
undersigned Member of the Board.  

Given the contested nature of this appeal, the Board finds 
that the parties have been afforded ample opportunity to 
present evidence and argument in this case.  No additional 
action to develop the record has been identified by either 
party.  Thus, handling of this appeal at this time, without 
referral to the RO for initial consideration under the new 
law, poses no risk of undue advantage to either party.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).  



ORDER

The appeal is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

